Citation Nr: 0830561	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a compensable rating for sleep apnea to 
include chronic fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO in Des Moines, Iowa, which denied service connection for a 
bilateral hearing loss disability and tinnitus, and a March 
2003 rating decision, which continued the previous denials of 
service connection for a bilateral hearing loss disability 
and tinnitus.

The issue of a higher evaluation for sleep apnea is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his bilateral hearing loss 
disability is related to active service, including in-service 
noise exposure.

2.  Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his tinnitus is related to 
active service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).
II. Service Connection 

The veteran contends that he has bilateral hearing loss and 
tinnitus due to in-service noise exposure.  For the following 
reasons, the Board concludes that service connection is 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The veteran has submitted private medical evidence in support 
of his claim.  Treatment records from Dr. J.R. Barton reveal 
that the veteran was diagnosed with neurosensory hearing loss 
and tinnitus in October 2002.  Tinnitus was described as 
significant and in both ears.  A hearing test was conducted 
in the same month by audiologist K.M. Bayer.  The audiogram 
shows pure tone thresholds exhibited by the veteran depicted 
by graph and not interpreted in decibels for each frequency 
depicted in the audiogram.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  It was noted that air 
and bone conduction testing of both ears revealed a slightly 
asymmetrical, mild-moderate high frequency sensorineural 
hearing loss with normal low and mid-frequency hearing.  Word 
recognition scores in the right and left ears were 84 percent 
and 96 percent, respectively.  

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
45
50
LEFT
15
0
45
50
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 90 percent in the left ear.  
The examiner diagnosed the veteran with high frequency 
sensorineural hearing loss, with the left ear poorer than the 
right ear at 2000 cycles.  The veteran reported having 
constant bilateral tinnitus, with the onset being within the 
last 5 or 6 years. 

On the authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
50
50
LEFT
10
5
40
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.  
The examiner diagnosed the veteran with high frequency 
sensorineural hearing loss bilaterally.  The veteran again 
reported having constant tinnitus bilaterally.  He could not 
specify a precise date of onset, however he indicated that he 
was certain that he had tinnitus in service.  

An analysis of the aforementioned audiometric results yields 
the finding that the veteran meets the regulatory criteria 
for a bilateral hearing loss disability.  See 38 C.F.R. 
§ 3.385.  The Board must now determine whether there is 
evidence of in-service incurrence or aggravation of a disease 
or injury.  

The veteran contends that he suffered acoustic trauma in 
Vietnam as a result of mortar and rocket attacks and other 
combat-related noise.  See DRO hearing, May 2003; VA 
examination reports, March 2003 and February 2007.  

The Board has reviewed the veteran's service medical records 
and finds them to be negative for complaints, diagnosis or 
treatment of hearing loss, tinnitus or other ear trouble.  
His September 1969 separation examination report shows his 
ears to be normal at discharge.  Results of a whisper hearing 
test performed at this examination were 15/15 bilaterally.  

Service personnel records indicate that the veteran's 
military occupational specialty was a motor vehicle operator 
and that he was attached to Headquarters Battery, 12th 
Marines, 3rd Marine Division.  A DD-215 form shows that he 
was awarded a Vietnam Service Medal with four bronze stars, a 
Vietnam Campaign Medal, and a Republic of Vietnam Meritorious 
Unit Citation (Gallantry Cross Color with palm and frame).  
During the course of the development of a PTSD claim not 
currently on appeal, it was verified that the veteran's base 
at Dong Ha endured artillery attacks during June 1968.  In 
this regard, the Board finds that the evidence is at least 
evenly balanced that the veteran had noise exposure in 
service.  

With respect to etiology and post-service noise exposure, the 
Board observes that the veteran worked as a welder for 4 
years immediately following discharge, and thereafter as a 
warehouse loading dock operator with hearing protection for 
19 or 20 years.  The veteran has also done some recreational 
hunting with the use of hearing protection.  See DRO hearing, 
May 2003; VA examination reports, March 2003 and February 
2007.  

The March 2003 VA examination report gives the opinion that 
there is no evidence to support the veteran's contention that 
his hearing loss was sustained or exacerbated during the 
course of military service.  The examiner notes that there 
was no treatment for hearing loss or related problems within 
a year of discharge, and that the onset of symptoms is too 
far removed in time from service for any reasonable nexus to 
be assumed.  The examiner also states that there is no 
evidence to suggest that tinnitus is associated with military 
service.  

Likewise, the February 2007 VA examination report gives the 
opinion that the veteran's hearing loss is less likely as not 
caused by or the result of acoustic trauma during military 
service.  The bases of this opinion are that the service 
medical records are negative for hearing loss, that hearing 
loss was not reported within the first year of separation, 
and that the onset of symptoms is too far removed in time 
from service for any reasonable nexus to be assumed.  The 
examination report also gives the opinion that tinnitus is 
less likely as not caused by or the result of acoustic trauma 
during military service because the service medical records 
are negative for tinnitus and because the first documentation 
of tinnitus is from 2002.  

An April 2003 medical statement from Dr. Barton states that 
the veteran has had trouble with bilateral hearing loss and 
tinnitus.  Dr. Barton takes into account the veteran's 
significant history of military noise exposure and gives the 
opinion that he has a permanent neurosensory hearing loss.  
Dr. Barton further notes that the greatest hearing impairment 
is at 4000 Hertz and that this is consistent with the pattern 
typically seen in someone who has had significant noise 
exposure.  

The Board has weighed the medical evidence and finds that the 
evidence is at least in equipoise as to whether the veteran's 
current hearing loss and tinnitus is related to in-service 
noise exposure.  Significantly, the Board finds that the 
March 2003 and February 2007 VA examination reports assume 
the veteran's onset of hearing loss and tinnitus to be in 
2002, despite the veteran's indications that he has 
experienced these conditions since service and that they have 
simply gotten more noticeable within the last 15 years.  The 
Board finds the veteran's contentions of longstanding hearing 
loss and tinnitus to be credible.  In this regard, the Board 
finds the opinions reflected in the VA examination reports to 
be unreliable because they fail to address nexus in light of 
the veteran's longstanding hearing loss and tinnitus.  In 
addition, it is noted that these opinions, in ruling out a 
nexus between the hearing loss and tinnitus conditions and 
service, fail to discuss what might have in fact caused the 
conditions.  On the contrary, Dr. Barton's medical statement 
reconciles the veteran's history of military noise exposure 
with his current problems with hearing loss and tinnitus, and 
explains that his hearing loss is the type commonly 
associated with a noise-induced problem.  Resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that there is credible medical evidence of a nexus between 
his currently diagnosed hearing loss and tinnitus, and in-
service noise exposure.

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's bilateral hearing loss disability is related to 
active service, and, therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A September 2006 rating decision, in pertinent part, granted 
service connection for sleep apnea to include chronic fatigue 
and assigned a noncompensable rating.  In May 2007, veteran 
filed a new claim for an increased rating for sleep apnea.  
The RO issued a rating decision in January 2008, continuing 
the previously-assigned noncompensable rating for sleep 
apnea.  The veteran submitted a timely notice of disagreement 
(NOD) in the same month.  As of yet, a statement of the case 
(SOC) addressing the issue of entitlement to a compensable 
rating for sleep apnea has not been issued to the veteran.  
Accordingly, the claim must be remanded to allow the Agency 
of Original Jurisdiction (AOJ) to provide the veteran with an 
SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with an SOC as to the 
issue of entitlement to a compensable 
rating for sleep apnea to include chronic 
fatigue.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


